      Case 2:20-cv-02229-JTM-KGG Document 8 Filed 05/26/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

FERRELL COMPANIES, INC.,                 )
                                         )
                     Plaintiff,          )
                                         )
v.                                       )      Case No. 2:20-cv-02229-JTM-KGG
                                         )
GREATBANC TRUST COMPANY                  )
and HOULIHAN LOKEY CAPITAL,              )
INC.,                                    )
                                         )
                     Defendants.         )

                   [PROPOSED] CLERK’S EXTENSION OF TIME

       Defendant Houlihan Lokey Capital, Inc. (“Houlihan Lokey”) respectfully requests

a fourteen (14) day extension to answer or otherwise respond to the Complaint in this

matter pursuant to Local Rule 77.2(a)(2). Having reviewed the unopposed Motion, the

Clerk finds as follows:

       1.     Without the requested extension, Houlihan Lokey’s response is due on or

before May 27, 2020, and therefore, the original time for the filing of a response has not

yet expired; and

       2.     With the requested extension, Houlihan Lokey’s response will be due on or

before June 10, 2020.

       In accordance with Local Rule 77.2(a)(2), the Clerk finds that Houlihan Lokey’s

should be GRANTED the requested extension.
       Case 2:20-cv-02229-JTM-KGG Document 8 Filed 05/26/20 Page 2 of 2




       IT IS THEREFORE ORDERED that Houlihan Lokey’s time to answer or

otherwise plead is extended for a period of fourteen (14) days, and Houlihan Lokey shall

file an answer or other response in this matter on or before June 10, 2020.


Dated: May 26, 2020
                                            s/ Colleen Abraham, deputy clerk
                                          ______________________________________
                                          Clerk of the District Court

Respectfully submitted,

/s/ Carrie D. Phillips
_____________________________________
Kirk T. May                 KSD Bar No. 22356
Phillip G. Greenfield       KSD Bar No. 70044
Carrie D. Phillips          KSD Bar No. 27534
GERMAN MAY PC
1201 Walnut Street, Suite 2000
Kansas City, MO 64106
(816) 471-7700 - Telephone
(816) 471-2221 - Facsimile
kirkm@germanmay.com
philg@germanmay.com
carriep@germanmay.com

Attorneys for Defendant Houlihan Lokey
Capital Inc.




                                             2
